Exhibit 10.4
Western Gas Holdings, LLC
Equity Incentive Plan
Amended and Restated Award Agreement
Grant of Unit Appreciation Rights, Unit Value Rights and DERs

     
Participant:
     
Grant Date:
  April 2, 2008

     WHEREAS, an Award was granted to you on April 2, 2008 pursuant to the
Western Gas Holdings, LLC Equity Incentive Plan (the “Plan”), adopted by Western
Gas Holdings, LLC, a Delaware limited liability company (the “Company”) and the
general partner of Western Gas Partners, LP, a Delaware limited partnership (the
“Partnership”), effective as of April 2, 2008 and as reflected in the Award
Agreement of the same date; and
     WHEREAS, the terms of the Plan are hereby incorporated by reference, noting
that in the event of any conflict between the terms of this Award Agreement and
the Plan, the Plan shall control, and further that capitalized terms used in
this Award Agreement but not defined herein are defined in the Plan, unless the
context requires otherwise; and
WHEREAS, the Company has amended and restated the Plan and must make
accompanying changes to your Award Agreement in order to comply with Internal
Revenue Service regulations, notices and guidelines promulgated under
Section 409A of the Internal Revenue Code of 1986, as amended.
     NOW THEREFORE, the Award Agreement is amended and restated, dated
December 19, 2008 and effective as of April 2, 2008, to read as follows:

1.   Award Grant.

  (a)   Unit Appreciation Rights. The Company hereby grants to you ___Unit
Appreciation Rights in the Company under the Plan on the terms and conditions
set forth herein and in the Plan, which is incorporated herein by reference as a
part of this Award Agreement.     (b)   Unit Value Rights. The Company hereby
grants to you ___Unit Value Rights in the Company under the Plan on the terms
and conditions set forth herein and in the Plan, which is incorporated herein by
reference as a part of this Award Agreement.     (c)   DERs. The Company hereby
grants to you ___DERs in the Company under the Plan on the terms and conditions
set forth herein and in the Plan, which is incorporated herein by reference as a
part of this Award Agreement.     (d)   Unit Appreciation Right Exercise Price.
The Unit Appreciation Right Exercise Price on the Grant Date under this Award
Agreement is $50.00.     (e)   Valuation of Unit Value Rights. The Value of a
Unit Value Right on the Grant Date

1



--------------------------------------------------------------------------------



 



      under this Award Agreement is $50.00.     (f)   Expiration Date. The
Expiration Date of the Unit Appreciation Rights and the DERs granted to you is
the 10th anniversary of the Grant Date; provided, however, that if you
voluntarily terminate your employment with the Company after the Unit
Appreciation Rights have vested, the Expiration Date of the Unit Appreciation
Rights will be the earlier to occur of (i) the 90th day after your voluntary
termination and (ii) the 10th anniversary of the Grant Date.

2.   Vesting, Notice and Forfeiture.

  (a)   Vesting.

(i) The Unit Appreciation Rights granted to you shall vest: (x) in one-third
increments over a three-year period commencing on the first anniversary of the
Grant Date, such that all such Unit Appreciation Rights shall have vested as of
the third anniversary of the Grant Date; or (y) immediately upon any of the
following events, if they occur earlier: (A) a Change of Control, (B) the
closing of an initial public offering of the Company, (C) the involuntary
termination of your employment with the Company and its Affiliates (with or
without cause), (D) your death, (E) your disability, as defined under
Section 409A or (F) an Unforeseeable Emergency. You may exercise the portion of
your Unit Appreciation Rights that have vested in accordance with Section 3
hereof. The vesting of any Unit Appreciation Rights shall constitute a “Unit
Appreciation Right Vesting Event.”
(ii) The Unit Value Rights granted to you shall vest: (x) in one-third
increments over a three-year period commencing on the first anniversary of the
Grant Date, such that all such Unit Value Rights shall have vested as of the
third anniversary of the Grant Date; or (y) immediately upon any of the
following events, if they occur earlier: (A) a Change of Control, (B) your
termination of employment with the Company and its Affiliates due to involuntary
termination (with or without cause), (C) your death, (D) your disability, as
defined under Section 409A, (E) the closing of an initial public offering of the
Company or (F) an Unforeseeable Emergency. The vesting of Unit Value Rights
shall constitute a “Unit Value Right Payment Event.”
(iii) The DERs granted to you shall vest upon (A) a Change of Control, (B) your
termination of employment with the Company and its Affiliates due to involuntary
termination (with or without cause), (C) your death, (D) your disability, as
defined under Section 409A, (E) the closing of an initial public offering of the
Company, (F) the date three days in advance of the Expiration Date, or (G) an
Unforeseeable Emergency. The vesting of DERs shall constitute a “DER Payment
Event.”

  (b)   Notice for Unit Appreciation Rights. Thirty (30) days prior to a Change
in Capitalization or a Fundamental Change, the Company shall provide written
notice by certified mail, return receipt requested (or the equivalent thereof,
unless a written waiver

2



--------------------------------------------------------------------------------



 



      is obtained certifying that such notice delivery requirement has been met)
to each Participant that holds a vested Unit Appreciation Right of such Change
in Capitalization or Fundamental Change.     (c)   Forfeiture upon Termination
of Employment. If your employment with the Company and its Affiliates terminates
for any reason prior to the vesting of a Unit Value Right, Unit Appreciation
Right or DER, such Unit Value Right, Unit Appreciation Right or DER shall be
forfeited automatically upon such termination, without payment, unless otherwise
determined by the Committee pursuant to the Plan.

3.   Payment Events.

  (a)   Award payments for Unit Appreciation Rights are eligible to be received
at any time following a Unit Appreciation Right Vesting Event and upon the
exercise by a Participant of any such vested Unit Appreciation Rights prior to
the Expiration Date. You may exercise a Vested Appreciation Right by sending a
written request for such exercise to the General Counsel and Corporate Secretary
via certified mail or its equivalent (unless a written waiver is obtained
certifying that such notice delivery requirement has been met). Receipt of such
written request by the General Counsel and Corporate Secretary shall constitute
a Unit Appreciation Right Payment Event. Failure to exercise any Unit
Appreciation Right prior to the Expiration Date results in the forfeiture of
such Unit Appreciation Right.     (b)   Award payments for vested Unit Value
Rights as described in paragraph 2 of this Award Agreement are eligible to be
received upon the occurrence of a Unit Value Right Payment Event.     (c)  
Award payments for vested DERs as described in paragraph 2 of this Award
Agreement are eligible to be received upon the occurrence, prior to the
Expiration Date (as defined above), of a DER Payment Event.

4.   Payment of Awards.

  (a)   As soon as administratively practicable after a Unit Appreciation Right
Payment Event, and in any event not later than thirty (30) days after such Unit
Appreciation Right Payment Event, you shall receive, in exchange for and in
complete satisfaction of your vested Unit Appreciation Rights, from the Company
a lump-sum cash payment equal to the Value of a Unit Appreciation Right for each
Unit Appreciation Right that is exercised.     (b)   As soon as administratively
practicable after the Unit Value Right Payment Event, and in any event not later
than thirty (30) days after such Unit Value Right Payment Event, you shall
receive, in exchange for and in complete satisfaction of your vested Unit Value
Rights, from the Company a lump-sum cash payment equal to the Value of a Unit
Value Right for each Unit Value Right subject to a Unit Value Right Payment
Event.

3



--------------------------------------------------------------------------------



 



  (c)   As soon as administratively practicable after the DER Payment Event, and
in any event not later than thirty (30) days after such DER Payment Event, you
shall receive, in exchange for and in complete satisfaction of your vested DERs,
from the Company a lump-sum cash payment equal to the Value of a DER for each
Unit Value Right subject to a DER Payment Event.

5.   Restatements. If the Company is required to file a material accounting
restatement due to the material noncompliance of the Company, as a result of
misconduct, with any financial reporting requirement under the securities laws,
and if a Participant knowingly engaged in the misconduct, was grossly negligent
with respect to such misconduct, or knowingly or grossly negligently failed to
prevent the misconduct (whether or not the Participant is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002), the Committee may determine that a Participant shall reimburse the
Company the amount of any payment in settlement of an Award earned or accrued
during the twelve-month period following the first public issuance or filing
with the United States Securities and Exchange Commission (whichever first
occurred) of the financial document embodying such financial reporting
requirement.   6.   Limitations upon Transfer. All rights under this Award
Agreement shall belong to you alone and may not be transferred, assigned,
pledged, or hypothecated by you in any way (whether by operation of law or
otherwise), other than by will or the laws of descent and distribution and shall
not be subject to execution, attachment, or similar process. Upon any attempt by
you to transfer, assign, pledge, hypothecate, or otherwise dispose of such
rights contrary to the provisions in this Award Agreement or the Plan, or upon
the levy of any attachment or similar process upon such rights, such rights
shall immediately become null and void.   7.   Withholding of Taxes. To the
extent that an Award payment pursuant to a Unit Appreciation Right, Unit Value
Right or DER results in the receipt of compensation by you with respect to which
the Company or an Affiliate has a tax withholding obligation pursuant to
applicable law, the Company or such Affiliate shall withhold such amount of tax
from the Award payment, and take such other action as may be necessary in the
opinion of the Company to satisfy its withholding obligations for the payment of
applicable taxes.   8.   Section 409A. As described in the Plan, an Award
payable under this Plan is not intended to constitute deferred compensation
within the meaning of Section 409A. In the event an Award does constitute
deferred compensation, the terms of this Award Agreement shall be executed in
compliance with the applicable provisions of Section 409A. In no event shall any
payment due under Section 4 hereof be made later than the 15th day of the third
month following the year in which a right to payment with respect to the
relevant Award arises under Section 4 hereof. Notwithstanding the provisions in
the previous sentence, the failure to make a payment by the time specified
therefor under Section 4 hereof shall constitute a breach by the Company of such
payment obligation. To the extent any of the terms of this Award Agreement
conflict therewith, the Company has the unilateral right to amend the terms of
this Award Agreement as it deems necessary to comply with the provisions of
Section 409A.

4



--------------------------------------------------------------------------------



 



9.   Binding Effect. This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company, its member(s), and its
Affiliates and upon the Participant or any beneficiaries of the Participant.  
10.   Entire Agreement. This Award Agreement constitutes the entire agreement of
the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Award granted hereby. Without limiting the scope of
the preceding sentence, all prior understandings and agreements, if any, among
the parties hereto relating to the subject matter hereof are hereby null and
void and of no further force and effect.   11.   Modifications. Except as
provided below, any modification of this Award Agreement shall be effective only
if it is in writing and signed by both you and an authorized officer of the
Company.   12.   Governing Law. This Award Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, without regard to
conflicts of laws principles thereof.

          PARTICIPANT    
 
             
Name:
       
 
        WESTERN GAS HOLDINGS, LLC    
 
       
By:
       
 
        Name: Robert G. Gwin     Title: President and Chief Executive Officer  
 

5